Luke, J.
The defendant was accused and convicted of having and possessing intoxicating liquors. The evidence amply authorizes the defendant’s conviction, and the conviction has the approval of the trial judge. The' several assignments of error attacking the charge of the court are without merit. The jury, as they had a right to do, believed the testimony offered to support the charge, and disbelieved the evidence offered by the defendant. It was not error for any reason assigned to overrule the motion for a new trial.

■Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.